Citation Nr: 1444748	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-33 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder with panic attacks, and a depressive disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The RO initially addressed three separate claims of service connection for PTSD, service connection for anxiety, and service connection for panic attacks.  The record also reflects a diagnosis of depressive disorder.  The Board has consolidated the Veteran's claims into one claim for service connection for an acquired psychiatric disorder to include PTSD, anxiety disorder with panic, and depressive disorder because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, including, but not limited to, PTSD, anxiety disorder with panic attacks, and depressive disorder.  

An in-service psychiatric evaluation by Dr. P conducted after 23 months of service (approximately July 1974) indicates that the Veteran presented with a personality profile of passive aggressive individual with anger and anxiety.  The impression was passive aggressive personality and superimposed situational reaction.  

A VA examiner in September 2009 found that the Veteran did not meet the criteria for a PTSD diagnosis; however, he did indicate an impression of depressive disorder.  No opinion was offered as to whether the Veteran's current psychiatric disorder is related to service and/or whether it had its onset during service.  

In a February 2010 private psychological evaluation, Dr. T indicated that the Veteran had been in treatment with Dr. L, his primary care provider, for anxiety for the previous 14 years.  

Dr. T noted that the Veteran's depression, anxiety, and social avoidance have been supported by letters from his wife and a friend, K.S.  These lay statements note a history of mood swings, including anger, and rage, bouts of depression, isolation, and crying spells, disrupted sleep and social avoidance.

Dr. T found that the Veteran had a tendency to over-endorse health problems.  However, the profile also reflected PTSD symptoms, among other symptoms including anger, depression, social avoidance, and authority problems.  Dr. T stated, "While the profile does reflect a number of longstanding neurotic features, it also reflects a number of charaterolgical features."  Dr. T's Axis I diagnostic impression was (1) recurrent depression; (2) rule out bipolar disorder; (3) anxiety disorder NOS (not otherwise specified).  The Axis II diagnosis was mixed personality disorder with Cluster B and C features.  

Dr. T indicated that the Veteran had a longstanding history of interpersonal conflicts, chronic anger, and social avoidance, "[W]hich are best captured by the original personality disorder first diagnosed by Dr. P in [1974]."  Dr. T also believed that many of the features were brought into the Navy, but Dr. T also thought they could well have been exacerbated by his experiences in service.  Dr. T also noted that the Veteran presented with anxiety, including heart palpitations, breathing problems, sleep disruption, fearfulness in public situations, and catastrophic thinking about his ability to maintain control in everyday circumstances.  Dr. T stated, "He also apparently displays a number of other dysphoric symptoms, including crying spells and suicidal ideation."  Dr. T concluded, "It is possible he may have an underlying mood disorder with he inherited from his father, who was also a temperamental man with a drinking problem."  

In a February 2010 office note, Dr. L indicated an assessment of depression and nightmares most likely secondary to posttraumatic stress.  

In summary, the evidence in this case shows that the Veteran has an acquired psychiatric disorder in addition to his personality disorder.  What remains unclear is whether the Veteran has an acquired psychiatric disorder in addition to, or superimposed on, his personality disorder.  The VA examiner in September 2009 did not provide a medical opinion as to the likely etiology of the depressive disorder; and, Dr. T noted the possibility of a co-existence of an acquired psychiatric disorder in addition to a personality disorder.  Accordingly, additional medical inquiry is warranted.

Any additional private or VA mental health treatment records should also be obtained and associated with the claims file or the electronic record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA mental health treatment records pertaining to the Veteran that are not already of record.

2.  Contact the Veteran and request that he provide or authorize the release of records from Dr. Templeman, Dr. Lundquist, and any other private provider who has assessed or treated the Veteran for his psychiatric disability(ies).  

3.  After the records referenced above have been obtained to the extent possible, schedule the Veteran for another VA psychiatric examination.  The Veteran's claims file, and his electronic record, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Opine as to the nature and diagnosis(es) of any psychiatric disorder.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder(s), including the diagnosed depressive disorder and anxiety disorder, are etiologically related to military service, including, but not limited to, whether they were first manifested during service and/or whether they were superimposed on his personality disorder in service.    

(c)  Whether the Veteran has PTSD that is at least as likely as not related to an in-service stressor, including the fear of hostile military or terrorist activity.

The examiner's attention is directed to the 1974 in-service psychiatric evaluation which noted a situational reaction; and, Dr. Templeman's private evaluation indicating a possibility of separate diagnoses apart from the personality disorder.  

A complete rationale must be provided for the opinions.  

4.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



